                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                              CHARLESTON DIVISION

Patrick L. Booker,                     )          Case No. 2:17-cv-02165-DCC
                                       )
                                       )
                    Plaintiff,         )
                                       )
v.                                     )                      ORDER
                                       )
Scott Lewis, Jessica Edmond, Catherine )
Amason,                                )
                                       )
                    Defendants.        )
________________________________ )

                                      BACKGROUND

       This matter is before the Court on Defendants’ Motion for Summary Judgment.

ECF No. 34. Plaintiff filed a Response in Opposition. ECF No. 42. In accordance with

28 U.S.C. § 636(b) and Local Civil Rule 73.02(B)(2), (D.S.C.), this matter was referred to

United States Magistrate Judge Mary Gordon Baker for pre-trial proceedings and a

Report and Recommendation (“Report”). On February 15, 2019, the Magistrate Judge

issued a Report recommending that the Motion for Summary Judgment be granted. ECF

No. 43. Plaintiff filed objections, Defendant Amason filed a reply, and Plaintiff filed a sur-

reply and a supplement. ECF Nos. 45, 46, 49, 50.

                                    APPLICABLE LAW

       The Magistrate Judge makes only a recommendation to this Court.                   The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. See Mathews v. Weber, 423 U.S. 261 (1976). The
Court is charged with making a de novo determination of any portion of the Report of the

Magistrate Judge to which a specific objection is made. The Court may accept, reject, or

modify, in whole or in part, the recommendation made by the Magistrate Judge or

recommit the matter to the Magistrate Judge with instructions. See 28 U.S.C. § 636(b).

The Court will review the Report only for clear error in the absence of an objection. See

Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating

that “in the absence of timely filed objection, a district court need not conduct a de novo

review, but instead must only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.” (citation omitted)).

                                       DISCUSSION

Defendant Edmond

       The Magistrate Judge recommends dismissal of the claim against Defendant

Edmond because Plaintiff failed to exhaust his administrative remedies with respect to

this claim.   Plaintiff does not mention his claim against Defendant Edmond in his

objections or his sur-reply. In his supplement filed on April 24, 2019, he raises for the first

time that he intends to pursue this claim. However, out of an abundance of caution for a

pro se Plaintiff, the Court will consider his late arguments.

       Under the Prison Litigation Reform Act, a prisoner bringing an action with respect

to prison conditions under § 1983, or any other federal law, must first exhaust all available

administrative remedies. 42 U.S.C. § 1997(e)(a). Exhaustion as provided in § 1997(e)(a)

is mandatory.     Booth v. Churner, 532 U.S. 731, 741 (2001).             The exhaustion of

                                              2
administrative remedies “applies to all inmate suits about prison life, whether they involve

general circumstances or particular episodes,” and is required even when the relief

sought is not available. Booth, 532 U.S. at 741. Because exhaustion is a prerequisite to

suit, all available administrative remedies must be exhausted prior to filing a complaint in

federal court. Booth, 532 U.S. at 741.

       “Proper exhaustion demands compliance with an agency's deadlines and other

critical procedural rules because no adjudicative system can function effectively without

imposing some orderly structure on the course of its proceedings.” Woodford v. Ngo, 548

U.S. 81 (2006). “An inmate's failure to exhaust administrative remedies is an affirmative

defense to be pleaded and proven by the defendant.” Anderson v. XYZ Corr. Health

Servs., 407 F.3d 674, 683 (4th Cir. 2005).

       In his supplement, Plaintiff asserts that Defendant Edmond was the author of a

denial of his internal grievance. He contends that he was not permitted to file a grievance

against Defendant Edmond because he had reached his maximum number of grievances

for the month and, thus, the inmate grievance system was not available to him.1 As

discussed in more detail by the Magistrate Judge, the South Carolina Department of

Corrections (“SCDC”) properly rejected his request to file a grievance against Defendant

Emond because he had reached his grievance limit for the month nor has he asserted

that he was prevented from doing so. Plaintiff has not asserted at any time that he


       1
          The Court notes that it does not appear that there is any new information in this
argument and there is no explanation why this objection could not have been raised in
Plaintiff’s initial objections.
                                             3
attempted to comply with the exhaustion requirement by filing a grievance with respect to

Defendant Emond the following month. Accordingly, Plaintiff has not properly exhausted

his administrative remedies with respect to Defendant Edmond.                Thus, Plaintiff’s

objections are overruled and Defendant Edmond is dismissed without prejudice.2

Defendant Amason

       The Magistrate Judge recommends dismissal of Defendant Amason because

Plaintiff fails to establish a First Amendment retaliation claim against her.          Plaintiff

contends that the Magistrate Judge failed to properly apply the summary judgment

standard and that he has sufficiently alleged that Defendant Amason retaliated against

him for exercising his First Amendment rights.

       As an initial matter, the Court overrules Plaintiff’s objection that the Magistrate

Judge failed to properly apply the relevant standard. Upon de novo review of the Report,

the record in this case, and the applicable law, the Court finds that the Magistrate Judge

properly stated the relevant legal standard and properly applied the same.

       Plaintiff also asserts that his allegations create a genuine issue of material fact with

respect to whether Defendant Amason retaliated against him for the exercise of his First

Amendment rights. He contends that he was permitted to use regular white envelopes to

send mail until he filed a grievance against Defendant Amason, that he should not




       2
        Because the Court finds that Plaintiff failed to exhaust his administrative remedies
with respect to Defendant Edmond, the Court declines to address his objections with
respect to the merits of his claim against Defendant Edmond.
                                             4
required to stop filing documents in order to establish the second element of a First

Amendment retaliation claim, and that the confiscation of his letters would likely deter a

person of ordinary firmness from the exercise of his First Amendment rights.

       “The First Amendment right to free speech includes not only the affirmative right

to speak, but also the right to be free from retaliation by a public official for the exercise

of that right.” Suarez Corp. Indus. v. McGraw, 202 F.3d 676, 685–86 (4th Cir. 2000); see

also Pickering v. Bd. of Educ., 391 U.S. 563, 574 (1968) (noting that retaliatory acts are

“a potent means of inhibiting speech”). However, not every reaction made in response to

an individual's exercise of his First Amendment right to free speech is actionable

retaliation. See DiMeglio v. Haines, 45 F.3d 790, 806 (4th Cir. 1995) (“Not every restriction

is sufficient to chill the exercise of First Amendment rights, nor is every restriction

actionable, even if retaliatory.”).

       The Fourth Circuit Court of Appeals has held that a § 1983 retaliation plaintiff must

establish three elements in order to prove a First Amendment § 1983 retaliation claim.

First, the plaintiff must demonstrate that his or her speech was protected. See Huang v.

Bd. of Governors, 902 F.2d 1134, 1140 (4th Cir. 1990). Second, the plaintiff must

demonstrate that the defendant's alleged retaliatory action adversely affected the

plaintiff's constitutionally protected speech. See Wicomico Cty., 999 F.2d at 785 (stating

that “a showing of adversity is essential to any retaliation claim”). Third, the plaintiff must

demonstrate that a causal relationship exists between its speech and the defendant's

retaliatory action. See Huang, 902 F.2d at 1140.

                                              5
          Here, the plaintiff has failed to establish the second prong. Plaintiff strongly asserts

that confiscation of mail could deter a person of reasonable firmness from exercising their

First Amendment rights; however, it does not appear that the confiscation of two letters,

in accordance with SCDC policy, is “likely [to] deter a person of ordinary firmness from

the exercise of First Amendment rights.” Constantine v. Rectors & Visitors of George

Mason Univ., 411 F.3d 474, 500 (4th Cir. 2005) (emphasis added) (internal quotation

marks omitted). Moreover, as noted by the Magistrate Judge, Plaintiff has not alleged

and there is no evidence that Defendant’s Amason’s actions actually chilled Plaintiff’s

First Amendment activity. Thus, the Court finds that Defendant Amason’s actions were

neither likely to deter a person from exercising their rights nor did her actions actually

deter Plaintiff. Accordingly, Plaintiff’s objections are overruled with respect to his claim

that Defendant Amason retaliated against him for the exercise of his First Amendment

rights.

                                          CONCLUSION

          Accordingly, the Court adopts and incorporates the recommendation of the

Magistrate Judge.3 Defendants’ Motion for Summary Judgment [34] is GRANTED. The

claim against Defendant Edmond is DISMISSED without prejudice based on Plaintiff’s




          3
         Neither party has objected to the Magistrate Judge's recommendation that
Defendants’ Motion for Designation of a Strike be denied. The Court has reviewed the
recommendation for clear error; finding none, the recommendation of the Magistrate
Judge is adopted and the Motion is denied.
                                           6
failure to exhaust his administrative remedies. The claim against Defendant Amason is

DISMISSED with prejudice.4

       IT IS SO ORDERED.

                                                        s/ Donald C. Coggins, Jr.
                                                        United States District Judge
May 15, 2019
Spartanburg, South Carolina

                               NOTICE OF RIGHT TO APPEAL

The parties are hereby notified of the right to appeal this order pursuant to Rules 3 and 4

of the Federal Rules of Appellate Procedure.




      4
         In his Response in Opposition to the Motion for Summary Judgment, Plaintiff
voluntarily dismissed Defendant Lewis with prejudice. ECF No. 42 at 1.
                                           7
